Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 1, 11, 13 and 16 are examined on merits in this office action to the extant it encompasses the elected species. See the office action of 04/12/2022 for the withdrawal of claims 2-10, 12, 14-15 and 17-26 and non-elected subject matter of claim 1 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satayesh et al (macromolecules 2000). 
Satayesh discloses a compound having the formula

    PNG
    media_image1.png
    148
    212
    media_image1.png
    Greyscale
, which reads on the compound of formula II of claim 1, when in the compound of formula II, m=1; n, o and p =0; R1, R2, R3 and R4 are each C8 alkyl; 1 is absent; and E1 and E2 each are bromine (i.e. a halogen). Bromine is water soluble group and thus indenofluorene monomer is considered to be substituted with one or more water-solubilizing groups.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (Sensors and Actuators B 2013). 
Ma discloses a compound having the formula

    PNG
    media_image2.png
    151
    263
    media_image2.png
    Greyscale
, which reads on the compound of formula II of claim 1, when in the compound of formula II; n, o and p =0; R1, R2, R3 and R4 are each C4 alkyl; 1 is absent; and E1 and E2 each are halogen; m=1 and the indofluorene monomer is substituted with water solubilizing group bromine.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amara et al (macromolecules 2006). 
Amara discloses a compound having the formula

    PNG
    media_image3.png
    94
    173
    media_image3.png
    Greyscale
, which reads on the compound of formula II of claim 1, when in the compound of formula II, m=1; n, o and p =0; R1, R2, R3 and R4 are optionally substituted C1 alkyl; 1 is absent; and E1 and E2 each are iodine (i.e. a halogen). Iodine is water soluble and thus indenofluorene monomer considered to be substituted with one or more water-solubilizing groups.
Response to argument
Applicant's arguments filed 06/13/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 102(a)(1) over the reference of Towns, and Katz in view of the amendments, however, Applicant’s amendments and arguments are not persuasive to overcome the rejections under 102(a)(1) over Satayesh and Amara for the reason as described in the new grounds of rejection necessitated by Applicant’s amendments. Further, Applicant’s arguments have been rendered moot in view of the new ground of rejection over Ma as described in this office action.
In regards to references of Satayesh, Applicant argued that Satayesh do not teach a water solubilizing group.
Applicant’s arguments have fully been considered but are not found persuasive because claim 1 is limited to indenofluorene monomer is substituted with one or more water-solubilizing group and the compound of Satayesh is discloses as substituted with a bromine group, which is a water soluble and thus the indenofluorene monomer of Satayesh is considered as substituted with a water solubilizing group. Applicant have not provided any evidence that bromine is not water soluble. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In regards to references of Amara, Applicant argued that the iodo substituent are not water solubilizing group.
Applicant’s arguments have fully been considered but are not found persuasive because claim 1 is limited to indenofluorene monomer is substituted with one or more water-solubilizing group and the compound of Amara is discloses as substituted with iodine groups and iodine group is water soluble. Thus the compound of Amara is considered as substituted with one or more water solubilizing group. Applicant have not provided any evidence that iodine is not water soluble. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Allowable Subject Matter
Claims 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record do not teach or reasonably suggest a compound comprising an indenofluorene π-conjugated to a spirolinked fluorene as disclosed in claim 11, 13 and 16, wherein each of the spiro-linked fluorene and the indenofluorene are substituted with water-solubilizing groups R6 as claimed.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641